

115 HR 6954 IH: To provide for the carriage of certain television broadcast stations, and for other purposes.
U.S. House of Representatives
2018-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6954IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2018Mr. Neal introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo provide for the carriage of certain television broadcast stations, and for other purposes.
	
		1.Carriage of television broadcast stations
 (a)In generalNotwithstanding any other provision of law, a cable operator may transmit to subscribers in any county in the designated market area of Albany, New York, any television broadcast station that—
 (1)was retransmitted to subscribers located in that designated market area on December 1, 2016; and (2)as of the date of enactment of this Act, is not retransmitted to all subscribers in that designated market area.
 (b)NegotiationsA cable operator that engages in the retransmission described in subsection (a) shall engage in good faith negotiations within the meaning of section 76.65 of title 47, Code of Federal Regulations, or any successor thereto, with a television broadcast station regarding the terms of such retransmission.
 (c)Rules of constructionNothing in this Act shall be construed— (1)to alter any nonduplication or syndicated exclusivity rights of an in-market station network that are prescribed by contract or provided under section 325 of the Communications Act of 1934 (47 U.S.C. 325); or
 (2)to affect the applicability of any other communications or copyright law related to the retransmission of a television broadcast station by a cable operator.
				